                                           Case 3:20-cv-01260-SI Document 113 Filed 09/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELECTRICAL WORKERS PENSION                    Case No. 20-cv-01260-SI
                                         FUND, LOCAL 103, I.B.E.W., et al.,
                                   8
                                                        Plaintiffs,                    JUDGMENT
                                   9
                                                 v.                                    Re: Dkt. No. 92
                                  10
                                         HP INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          Plaintiffs’ Second Amended Complaint has been dismissed without leave to amend.

                                  16   Judgment is entered accordingly.

                                  17

                                  18
                                  19          IT IS SO ORDERED AND ADJUDGED.
                                  20

                                  21   Dated: September 15, 2021
                                  22                                                ______________________________________
                                  23                                                SUSAN ILLSTON
                                                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
